DETAILED ACTION

This Notice of Allowance is in reply to the Amendments filed on 11/18/2021.
Claims 1 and 11 have been amended and have been entered. New Claim 23 has been entered.
Claims 2-6, 15-18, and 21 were previously cancelled.
Claims 1, 7-14, 19-20, and 22-23 are pending.
The Examiner respectfully rescinds the 112 and 103 rejections to place the application in condition for allowance. 
Response to Arguments
With regard to the 112(d) rejections, the Applicant has amended claim 11 to be dependent on claim 1. Therefore, the Examiner withdraws the 112 rejections.
Allowable Subject Matter
With regard to the 103 arguments and amendments with respect to the 35 U.S.C. 103 rejections of claims 1, 7-14, 19, 20, 22 and 23 filed on 11/18/2021, Paczkowski et al. (US 8,881,977 B1) discloses: a host server processor communicably coupled to an ATM network and also communicably coupled to a secured mobile gateway, the host server processor being programmed to: receive, from a user’s mobile communication device processor communicably coupled to the secured mobile gateway, pre-staged ATM transaction data for a transaction by a surrogate of the user, via a first communication channel comprising secured mobile gateway, the transaction data comprising a geographic limitation for an ATM at which the transaction may occur 
Furthermore, Diebold, Incorporated (Pre-Staged ATM Transactions – WO 2016/100965) discloses the user’s mobile communication device processor being programmed to send, to a computing device processor of the surrogate of the user, a notification of the transaction by the surrogate of the user together with the second unique authentication token for the surrogate of the user for the transaction by the surrogate of the user to a computing device processor of the surrogate of the user; an ATM processor communicably coupled to the ATM network and programmed to: receive entry by the  for the transaction by the surrogate of the user and the second unique authentication token for the surrogate of the user for the transaction by the surrogate of the user; send the entered pre-staged ATM transaction request for the transaction by the surrogate of the user and second unique authentication token for the surrogate of the user for the transaction by the surrogate of the user to the host server for validation; and the host server processor being further programmed to validate the pre-staged ATM transaction request for the transaction by the surrogate of the user based at least in part on the received pre-staged ATM transaction data for the transaction by the surrogate of the user and the entered second unique authentication token for the surrogate of the user for the transaction by the surrogate of the user. 
Kumar et al. (US 10, 475, 036 B2) discloses send a first unique authentication token for the user for the transaction by the surrogate of the user and a second unique transaction token for the surrogate of the user for the transaction by the surrogate of the user, via a second communication channel separate from the first communication channel to the user’s mobile communication device processor.
McGaugh et al. (US 2016/0104155 A1) send a request for a confirmation by the user  a push notification to the user's mobile communication device processor after receiving the entered second unique authentication token from the surrogate of the user; receive the user's entry of the first unique authentication token for the user for the transaction by the surrogate of the user, verify that a unique identifier of the user's mobile communication device processor from which the first unique authentication token is received matches an identifier associated with the user and registered with the host server processor; receive a confirmation response from the user's mobile communication device processor, and send an authorization message for the transaction by the surrogate of the user to the ATM processor 
Bouey et al. (US 2013/0238488 A1) teaches: comprising a secure gateway.
prima facie case for obviousness rejections. For these reasons claims 1, 7-14, 19-20, and 22-23 are deemed to be allowable over the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/26/2022